UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6898


LEONARD LEVERNE VICTORY,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00572-AJT-IDD)


Submitted:   July 9, 2013                   Decided:   July 18, 2013


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard L. Victory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leonard Leverne Victory seeks to appeal the district

court’s order denying his 28 U.S.C. § 2254 (2006) petition as

impermissibly successive.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.     § 2253(c)(1)(A)         (2006).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies      this      standard       by     demonstrating        that

reasonable       jurists      would     find    that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief        on   procedural       grounds,       the    prisoner      must

demonstrate       both    that   the    dispositive         procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Victory has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny Victory’s motion to appoint counsel, and

dismiss the appeal.           We dispense with oral argument because the

facts    and     legal    contentions    are    adequately        presented   in   the

                                           2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3